Citation Nr: 1403908	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-45 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen the claim of service connection for allergic rhinitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Whether new and material evidence has been submitted in order to reopen the claim of service connection for a heart disorder.

4.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1976 to July 1979.  He also had subsequent service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO.

The Board notes that the Veteran was initially represented by the Disabled Veterans of America, but he changed representation to the Texas Veterans Commission in May 2007.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




REMAND

The Board finds that a remand is necessary in this case for further development.  

The Veteran requested that VA order medical records from several providers in support of his claims, but these records are not associated with the claims file.  

The Board notes that the Veteran contacted the RO in June 2011 to notify VA of his new address in Belton, Texas.  In and around August 2011, the RO then began using a new, but different, address for the Veteran in Killeen, Texas.  

While the Veteran appeared for his VA examinations in October 2011 and April 2012, he did not respond to correspondence sent to the Killeen address and failed to appear for his hearing.  Accordingly, to this extent, it is unclear where the Veteran is currently residing.

Finally, a review of available service treatment records shows that the Veteran was diagnosed with sinusitis and tachycardia while serving with the Reserve.  An attempt should be made to obtain any additional clinical records or information to show the extent of treatment in connection with that service.  

Accordingly, the case is being REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to determine his current address.  If he cannot be located then all steps taken should be documented in a formal finding of unavailability.

2.  Once a current address is obtained, the RO should take appropriate action to contact the Veteran in order to have him provide the names and addresses of all health care providers who have treated for his claimed heart disorder and allergic rhinitis since service.  

After acquiring this information and obtaining/updating any necessary authorization, the RO should take all indicated action to obtain and associate with the record copies of all records from any identified treatment source, to include Dr. R.J.W. and Dr. C.L. and any updated or missing records from Scott & White, and King's Daughter ENT clinic (using the King's Daughter Clinic Medical Record Department address sent to the RO in August 2011). 

3.  The RO also should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and/or the Veteran's unit, in order to obtain copies of any other available service personnel and treatment records referable to his service with the Reserve.  

4.  After completing the requested action, and any other indicated development, the Veteran's claims remaining on appeal should be readjudicate in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.
 
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


